Citation Nr: 0833112	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-38 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The veteran had active service from March 1962 to March 1965.  
The claim comes before the Board of Veterans' Appeals (Board) 
on appeal of April 2005 and March 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices in 
St. Petersburg, Florida.  The veteran testified at a Central 
Office hearing before the undersigned; a transcript of that 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2005, VA requested a physician's opinion concerning 
the veteran's level of functional and occupational impairment 
due to his service-connected disabilities. The March 2005 
opinion that was provided in response to this request does 
not discuss the level of impairment caused by the veteran's 
bilateral knee disorders.  The Board further notes that 
subsequent letters from different physicians indicated that 
the veteran had a bilateral knee disorders and that such 
disorders made him unable to perform his duties as a law 
officer. For these reasons, the Board believes that a remand 
for a TDIU opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any 
outstanding VA treatment records.

2.  If available, the RO/AMC should 
arrange for the veteran's claims folder to 
be sent to a VA examiner with the 
appropriate expertise.  This examiner 
should review the claims folder and 
furnish an opinion as to whether or not 
the veteran is prevented from securing and 
maintaining substantially gainful 
employment based solely on his service- 
connected disabilities.

In rendering this opinion, the examiner 
should discuss each of the veteran's 
service-connected disabilities 
individually as well as in the context of 
the entire disability picture that is 
presented by all of the service- connected 
disabilities together. 

The veteran's service connected 
disabilities are as follows: a) right knee 
osteoarthritis and status post right total 
knee replacement, and b) status post total 
left knee replacement, formerly diagnosed 
as degenerative joint disease. 

Any examination that is considered 
necessary should be scheduled, and all 
necessary tests and studies should be 
performed.  All clinical findings should 
be reported in detail.

The examiner should offer a complete 
rationale for any opinions that are 
expressed and should cite the appropriate 
evidence to support his or her 
conclusions.

3.  After the above has been completed, 
and after any other development that is 
deemed appropriate, the RO/AMC should 
readjudicate the issue on appeal.  If the 
issue on appeal continues to be denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case.  The veteran should then be 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




